DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement filed 9/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended, cancelled or newly added.  Accordingly, claims 1-21 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14), species (i) beta-blockers, and species (ii) ophthalmic surgery in the reply filed on 9/14/2022 is acknowledged.  It is noted that species (ii) is not relevant to elected Group I and, as such, will not be take into consideration during the examination of said claims. 
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.
Accordingly, claims 1-12 are currently under examination.

Information Disclosure Statement
	The IDS filed 8/28/2020 has been considered.  A signed copy is enclosed herewith.

Observations
	Claim 1 includes optional limitations.  Dependent claims 6-10 attempt to further limit the optional subject matter of claim 1, however there is no requirement for said optional subject matter to be included in the formulation. It is suggested that claim 6 is amended to include a limitation that requires an excipient to be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Attali (EP 2165706 A1, Mar. 24, 2010, hereafter as “Attali”).
	The instant invention is drawn to a pharmaceutical composition, comprising a therapeutically effective quantity of a pharmaceutical formulation incorporated into a vehicle, wherein the pharmaceutical composition comprises:(a) a therapeutically effective quantity of an at least one antiemetic medicament; (b) a therapeutically effective quantity of an at least one α-2-adrenergic receptor agonist; and (c) optionally, a pharmaceutically acceptable excipient, wherein the vehicle further optionally provides for extended release of the pharmaceutical formulation.
	Regarding instant claim 1, Attali teaches a pharmaceutical composition comprising an alpha-2-adrenergic receptor agonist for preventing or treating inflammatory pain and diseases in mucosa of oral cavity pharynx and larynx (abstract).  In a particular embodiment, Attali teaches 
a prolonged release bioadhesive mucosal therapeutic carrier (i.e., vehicle) comprising at least one alpha-adrenoreceptor agonist, such as an alpha-1 adrenergic receptor agonist or an alpha-2 adrenergic receptor agonist, and/or pharmaceutically acceptable salts thereof and/or mixtures thereof as the at least one first active ingredient(s), and at least one different second active ingredient(s) selected from the group of a different alpha-2 adrenergic receptor agonist or a different alpha-1 adrenoreceptor agonist and/or pharmaceutically acceptable salts thereof and/or mixtures thereof, antiviral agents, antifungals, analgesics, anesthetics, antalgics, anti-inflammatory agents, antiemetics, antibiotics, antiseptics and mixtures thereof comprising at least one diluent, at least one bioadhesive agent and at least one sustained release agent that provides sustained release of the active ingredient ([0073] and [0098]).
	Attali is silent to a particular embodiment combining the particular alpha-adrenoreceptor agonist, an alpha-2 adrenergic receptor agonist, and the particular second active ingredient, an antiemetic.  
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine an alpha-2 adrenergic receptor agonist with an antiemetic with a reasonable expectation of success because Attali teaches a finite grouping of alpha-adrenoreceptor agonists and second active ingredients and selecting an alpha-2 adrenergic receptor agonist and an antiemetic amounts to nothing more than routine experimentation.  One of ordinary skill in the art would have also been motivated to combine said agents because Attali also teaches that alpha-2 adrenergic receptor agonists and antiemetics in combination are useful for the particular purpose of treating complications due to chemotherapy and radiation such as gastrointestinal mucositis or treating inflammatory pain and diseases in mucosa of the oral cavity, pharynx and/or the larynx ([0126] and [0131]).
	Regarding instant claim 2, Attali teaches the particular antiemetic drugs, ondansetron and granisetron ([0109]).
	While Attali is silent to a particular embodiment comprising the particular antiemetic drugs, ondansetron or granisetron, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select ondansetron or granisetron with a reasonable expectation of success because Attali teaches said agents are suitable for inclusion into the invention of Attali and because they are effective in treating nausea and/or vomiting ([0126]).
Regarding instant claim 3, Attali teaches the particular antiemetic drug, ondansetron ([0109]).
	While Attali is silent to a particular embodiment comprising the particular antiemetic drug, ondansetron, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select ondansetron with a reasonable expectation of success because Attali teaches said agent is suitable for inclusion into the invention of Attali and because it is effective in treating nausea and/or vomiting ([0126]).
Regarding instant claim 4, Attali teaches the particular alpha-2 adrenergic receptor agonists, clonidine, medetomidine, tizadine, guanethidine, dexmedetomidine, detomidine, medetomidine, tizanidine, lofexidine, xylazine, guanabenz, and guanfacine ([0079]).  In particular embodiments, Attali teaches the particular alpha-2 adrenergic receptor agonist, clonidine ([0129]).
	Regarding instant claims 6-10, said claims further limit the optional excipient of claim 1, however a limitation requiring the excipient is absent from the claims.  Thus, the limitations of claims 6-10 are also considered optional. Attali meets the requirements of the claims.  In addition, Attali teaches a bioadhesive slow release carrier comprising hydrophilic polymers (i.e., polymer matrix structure) such as cellulose esters (e.g., hypromellose) ([0111]; instant claims 6, 8 and 9), sustained release of 4-25 hours ([0096], instant claim 7), sweeteners ([0113]; instant claim 10) and flavoring agents ([0115]; instant claim 10).
	Thus, the teachings of Attali render the instant claims prima facie obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Attali (EP 2165706 A1, Mar. 24, 2010, hereafter as “Attali”), as applied to claims 1 and 4 above, in view of Henwood et al. (WO 2010/132882 A2, Nov. 18, 2010, hereafter as “Henwood”).
	The instant invention is described above.
Attali teaches the elements discussed above including particular alpha-2 adrenergic receptor agonists and salts thereof and the particular alpha-2 adrenergic receptor agonist, dexmedetomidine.
Attali is silent to the particular salt of dexmedetomidine, dexmedetomidine hydrochloride.
Henwood teaches a sublingual (oral) formulation comprising dexmedetomidine for the prevention, treatment and management of pain and other conditions (abstract). Henwood teaches a preferred dexmedetomidine salt, dexmedetomidine hydrochloride ([0017]).
The references are both drawn to oral compositions for the treatment of pain comprising alpha-2 adrenergic receptor agonists, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular salt of dexmedetomidine, dexmedetomidine hydrochloride into the invention of Attali as suggested by Henwood with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Henwood teaches that the particular salt of dexmedetomidine, dexmedetomidine hydrochloride, can be utilized for the same purpose, that is, an oral composition for the treatment of pain.  Substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06(II)).
	Thus, the combined teachings of Attali and Henwood render the instant claim prima facie obvious.
Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeSantis (USPN 5,502,052, Mar. 26, 1996, hereafter as “DeSantis”) in view of Galloway et al. (“Acute glaucoma and abdominal pain”, J R Soc Med. 2002 Nov; 95(11): 555–556; hereafter as “Galloway”) and Levijoki et al. (US 2020/0345632 A1, Jul. 9, 2020, hereafter as “Levijoki”).
The instant invention is described above.
	Regarding instant claims 1 and 11, DeSantis teaches an ophthalmic pharmaceutical composition useful in controlling elevated intraocular pressure associated with glaucoma and other ophthalmic conditions, wherein the composition comprises an alpha-2 agonist, a beta blocker, and a pharmaceutically acceptable vehicle (abstract; claim 1; Example).  DeSantis also teaches the inclusion of excipients in said composition (Example; col. 5, line 41 – col. 6, line 12).
	DeSantis is silent to an antiemetic medicament.
	Galloway teaches that acute glaucoma can be accompanied by symptoms of nausea and vomiting (1st & 4th para.).  Galloway also teaches that antiemetics were administered (2nd para.).
	Levijoki teaches an eye drop composition comprising palonosetron (an antiemetic agent) for the treatment or prevention of nausea and vomiting (abstract).
The references are drawn to treating the eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an antiemetic such as palonosetron as suggested by Galloway/Levijoki into the invention of DeSantis with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because DeSantis and Galloway are both concerned with the same purpose of treatment of glaucoma/intraocular pressure of the eye, Galloway teaches that acute glaucoma can be accompanied by symptoms of nausea and vomiting, DeSantis and Levijoki are both drawn to ophthalmic compositions, and Levijoki teaches a particular ophthalmic composition comprising an antiemetic agent for the treatment of nausea and vomiting.  MPEP 2144.06 states, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art”.  A skilled artisan would have reasonably expected the composition of DeSantis/Galloway/Levijoki to treat glaucoma/intraocular pressure and the associated symptoms of nausea and vomiting.
Regarding instant claim 2, Levijoki teaches an eye drop composition comprising the particular antiemetic agent, palonosetron (see above).
Regarding instant claim 4, DeSantis teaches the preferred alpha-2 agonist, clonidine (col. 3, line 22).
Regarding instant claims 6-10, said claims further limit the optional excipient of claim 1, however a limitation requiring the excipient is absent from the claims.  Thus, the limitations of claims 6-10 are also considered optional. The combined teachings of the references meet the requirements of the claims.  
Regarding instant claim 12, DeSantis teaches the particular beta blockers, acebutolol, atenolol, betaxolol, bisoprolol, esmolol, metoprolol, nadolol, penbutolol, propranolol, sotalol and timolol (col. 5, lines 21-32).  DeSantis teaches the preferred beta blocker, timolol and the most preferred, beta blocker, betaxolol (abstract; col. 5, lines 33-34; Example).
	Thus, the combined teachings of DeSantis, Galloway and Levijoki render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617